DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/02/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see 2/2/22 remarks, filed 2/02/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejections of claims 1-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.	The following is an examiner’s statement of reasons for allowance: The closest prior art, Krause (US 7,727,474) teaches a reagent container (7) for use in a sample measuring apparatus having a suction tube (referred to as pipette 1) for suctioning a 
In addition, Krause teaches a method for suctioning a reagent in a reagent container (7) with a sample measuring apparatus having a suction tube, the method 

Regarding Claim 1, Krause et al neither teaches nor fairly suggests a reagent container for use in a sample measuring apparatus wherein the suction tube introducing part (which is included in the reagent container) includes an upper opening and a lower opening, and is configured to receive the suction tube such that is passes through the upper opening and the lower opening, wherein suction tube introducing part is configured to maintain a size and shape of the lower opening independent of whether the suction tube passes through the lower opening. 
Regarding Claim 19, Krause et al neither teaches nor fairly suggests a method for suctioning a reagent in a reagent container with a sample measuring apparatus having a suction tube introducing part, wherein the suction tube introducing part comprises an upper opening and a lower opening, and wherein inserting the suction tube into the reagent container further comprises inserting the suction tube into the suction tube introducing part such that the suction tube passes through the upper opening and the lower opening without changing a size and a shape of the lower opening; causing the suction tube to enter the internal space from the lower opening located at a lower end of the suction tube introducing part extending from the upper surface part to a position above a liquid level of the reagent; and suctioning the reagent by the suction tube at a position below the liquid level. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109. The examiner can normally be reached 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797